       Case 3:18-cv-00694-JWD-RLB              Document 48        10/31/19 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

STEVEN W. CASKEY                                              CIVIL ACTION

VERSUS                                                        NO. 3:18-Cv-694-JWD-RLB

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

    PLAINTIFF’S OPPOSITION TO PRUDENTIAL’S STATEMENT OF FACTS IN
             SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       Plaintiff submits the following response to Prudential’s statement of material facts:

   1. Plaintiff Steven W. Caskey (“Plaintiff”), age 49, is a former shift supervisor of Occidental
                                                                             1
      Petroleum Corporation (“Oxy”). (PRU 77212-002059-000218 to 224

Admitted.

   2. Oxy is the plan sponsor and plan administrator for the Occidental Petroleum Corporation
      Welfare Plan (the “Plan”) that provided, among other benefits, long-term disability (“LTD”)
      benefits to eligible participants in the Plan. (000001 to 21; 000206.)

Admitted.

   3. The Plan consists of the Occidental Petroleum Corporation Welfare Plan (“Oxy Wrap”), the
      Oxy Long-Term Disability Summary Plan Description (“Oxy SPD”), the Oxy, Inc. Group
      Contract G-50262-TX, including applicable amendments (“Group Contract”), and the Long-
      Term Disability Booklet Certificate, including applicable rider, (“LTD Booklet Certificate”).
      (See 000004 (Oxy Wrap at Section 1.2).)

Denied. The Summary Plan Description is not the plan – it’s a description of the plan.

   4. The Plan is governed by the Employment Retirement Income Security Act of 1974
      (“ERISA”) 29 U.S.C. § 1001 et seq. (000206-211.)

Admitted.

   5. The Plan also states that “[t]he Plan shall be construed, administered and governed in all
      respects under the applicable laws of the State of Delaware, except to the extent preempted
      by federal law, or governed by the applicable insurance law.” (000013.)

Denied. Batesnumber 13 does not contain a choice of law provision. To the extent Prudential

relies on the wrap plan to point to a Delaware choice of law provision, AR 19, that provision is

unenforceable because it states that is governed by Delaware “except to the extent preempted


                                                 1
        Case 3:18-cv-00694-JWD-RLB              Document 48        10/31/19 Page 2 of 23




by federal law, or governed by the applicable insurance law.” Id. The applicable insurance

law here is Texas, as the Group Policy makes clear that the disability plan’s insurance policy is

governed by the laws of the state of Texas. AR 152; AR 151.


   6. Prudential is the claims fiduciary and claims administrator for LTD benefit claims brought
      pursuant to the terms and conditions of the Plan. (000056; 000207.)

Admitted.

   7. Prudential also insures LTD benefits payable under the Plan. (000151; 000207.)

Admitted.

   8. Plaintiff seeks unpaid LTD benefits pursuant to the terms and conditions of the Plan. (ECF
      No. 1, passim.)

Admitted.

   9. The Oxy Wrap states: “[t]he following documents are hereby incorporated by reference into
      and shall be part of the document governing this Plan: (1) Plan documents governing each
      Benefit Program. These documents shall provide, among other things, rules relating to the
      Coverage Options available under each such Benefit Program, the benefits available under
      each Coverage Option, and the rules governing eligibility for such benefits.” (000002.)

Denied. Batesnumber 2 does not contain the above information.

   10. The Oxy Wrap further provides: “[t]he Plan Administrator shall have the exclusive right to
       interpret the terms and provision of the Plan and to resolve all questions arising thereunder,
       including without limitation the right to resolve and remedy ambiguities, inconsistencies, or
       omissions in the Plan. . . . All findings of fact, interpretations, determinations, and decisions
       of the Plan Administrator with respect to any matter or question arising under the Plan, shall
       be final, conclusive, and binding upon all persons having or claiming to have any interest in
       or right under the Plan, and shall be given the maximum possible deference allowed by law.”
       (000013.)

Admitted.

   11. The Oxy Wrap also provides: “[a]dditional named fiduciaries may be designated and their
       respective functions delineated in the applicable summary plan descriptions.” (000013.)

Admitted.

   12. The Oxy SPD states: “Prudential, as the Claims Administrator, will decide your claims and
       appeals. Prudential has exclusive discretionary authority to interpret LTD Plan provisions as
       well as to determine facts and other information related to claims and appeals. Prudential’s
       decisions are conclusive and binding.” (000056.)
                                                   2
       Case 3:18-cv-00694-JWD-RLB               Document 48        10/31/19 Page 3 of 23




Admitted. However, Texas’s ban on discretionary clauses nullifies this attempt to grant

discretionary authority. See Tex. Ins. Code Ann. § 1701.062; 28 Tex. Admin Code § 3.1201

et seq.; Curtis v. Metro. Life Ins. Co., 2016 WL 2346739, at *1 (N.D. Tex. 2016); Ravannack

v. United Healthcare Ins. Co., 2015 WL 2354186, at *2 (E.D. La. May 15,

2015)(discretionary authority clauses in insurance policies delivered in Texas are

prohibited). Further, Prudential may not be granted discretion in a SPD. See e.g. Durham

v. Prudential Ins. Co. of Am., 890 F. Supp. 2d 390, 395 (S.D.N.Y. 2012)(explaining that the

SPD is not the plan and therefore a grant of discretionary authority made in a SPD does

not actually grant discretionary authority).


   13. The Oxy SPD also states that “[i]f a conflict exists between a statement in this summary and
       the provisions of the Plan document or any applicable contract, the Plan document will
       govern.” (000057.)

Admitted.

   14. The Supplement SPD attached to the LTD Booklet Certificate further states: “The Prudential
       Insurance Company of America as Claims Administrator has the sole discretion to interpret
       the terms of the Group Contact, to make factual findings, and to determine eligibility for
       benefits. The decision of the Claims Administrator shall not be overturned unless arbitrary
       and capricious.” (000207.)

Admitted. However, Prudential may not be granted discretion via a summary plan

description, as an SPD is not the plan. Durham v. Prudential Ins. Co. of Am., 890 F. Supp.

2d 390, 395 (S.D.N.Y. 2012)(explaining that the SPD is not the plan and therefore a grant of

discretionary authority made in a SPD does not actually grant discretionary authority);

Ringwald v. Prudential Ins. Co. of Am., 609 F.3d 946, 949 (8th Cir. 2010)(same); Nieves v.

Prudential Ins. Co. of Am., 233 F. Supp. 3d 755, 760 (D. Ariz. 2017)(same)


   15. Under the terms of the Plan, “disability” is defined as follows:


                                                  3
       Case 3:18-cv-00694-JWD-RLB              Document 48        10/31/19 Page 4 of 23




      You are disabled when Prudential determines that:
      you are unable to perform the material and substantial duties of your regular
      occupation due to your sickness or injury; and
      you have a 20% or more loss in your monthly earnings due to that sickness or
      injury.
      After 24 months of payments, you are disabled when Prudential determines that due
      to the same sickness or injury:
      • you are unable to perform the duties of any gainful occupation for which you are
      reasonably fitted by education, training or experience; and
      • you are under the regular care of a doctor.
      (000178 (emphasis in original).)

Admitted.


   16. “Regular occupation” means “the occupation you are routinely performing when your
       disability begins. Prudential will look at your occupation as it is normally performed instead
       of how the work tasks are performed for a specific employer or at a specific location.” (Id.)

Admitted.

   17. Material and substantial duties” means “duties that: are normally required for the
       performance of your regular occupation; and cannot be reasonably omitted or modified.” (Id.)

Admitted.

   18. The Plan further provides:

      We will stop sending you payments and your claim will end on the earliest of the
      following:

      1. During the first 24 months of payments, when you are able to work in your regular
      occupation on a part-time basis but you choose not to; after 24 months of payments,
      when you are able to work in any gainful occupation on a part-time basis but you
      choose not to.

      ...
      3. The date you are no longer disabled under the terms of the plan.
      (000186.)

Admitted.

   19. The Plan defines how much Prudential will pay if a claimant is disabled and not working,
       stating:
       We will follow this process to figure out your monthly payment:
       1. If you are enrolled for Option 1, multiply your monthly earnings by 50%. But, if you
            are enrolled for Option 2, multiply your monthly earnings by 60%.

                                                  4
       Case 3:18-cv-00694-JWD-RLB              Document 48        10/31/19 Page 5 of 23




       2. The maximum monthly benefit is $15,000.
       3. Compare the answer in item 1 with the maximum monthly benefit. The lesser of
       these two amounts is your gross disability payment.
       4. Subtract from your gross disability payment any deductible sources of income.
       (000180-181 (emphasis in original).)

Admitted.

   20. With respect to “deductible sources of income,” the Plan provides:

       Prudential will deduct from your gross disability payment the following deductible
       sources of income:
       ...
       (3) The gross amount that you, your spouse and children receive or are entitled to
       receive as loss of time disability payments because of your disability under:
       (a) the United States Social Security Act; . . . .
       (000182-183.)

Admitted.


   21. With respect to Prudential’s right to recover overpayments, the Plan states:

       What Happens If Prudential Overpays Your Claim?

       Prudential has the right to recover any overpayments due to:

              • fraud;

              • any error Prudential makes in processing a claim; and

              • your receipt of deductible sources of income.

              You must reimburse us in full. We will determine the method by which the
              repayment is to be made.

       (000197-198.)

Admitted that the plan so states.

   22. Plaintiff ceased working as a shift supervisor on October 23, 2014. (000229.)

Denied. Prudential notes in several places in the record that he has been out of work since

October 22, 2014. AR 1346; AR 1345; AR 1347. Prudential also claims that his last date of

work was on October 19, 2014. AR 1352. Thus, his last date of work was on either

October 22, 2014 or October 19, 2014.

                                                  5
       Case 3:18-cv-00694-JWD-RLB               Document 48        10/31/19 Page 6 of 23




   23. On March 26, 2015, Plaintiff submitted a claim for LTD benefits, citing depression, anxiety
       and attention deficit disorder. (000229-233.)

Admitted. However, his depression, anxiety, and attention disorder was caused by his

severe tinnitus. Before his hearing damage began, Caskey had no history of attention

deficit disorder, anxiety, or depression. These symptoms began because the constant

ringing and chirping in his ears caused lack of sleep, difficulty in speaking, difficulty

concentrating, etc.


   24. In connection with his claim, Prudential submitted an Attending Physician Statement from
       Plaintiff’s treating clinical neuropsychologist, John Bolter, PhD, dated March 24, 2015.
       (000234-235.) Dr. Bolter’s APS noted a diagnosis of “depression/anxiety, ADHD, NOS,” but
       stated “N/A” in response to his “date first unable to work,” with a specific note that “I didn’t
       disable him.” (000234.) Dr. Bolter also checked “no” in response to the question “Did you
       advise your patient to stop working?” and, in response to the question “Please describe any
       restrictions or limitations and return-to-work plans,” stated, “I have not restricted him from
       working.” (Id.)

Admitted. It is true that Dr. Bolter initially did not tell Caskey to stop working. The

decision to go on disability benefits was made by Caskey, as he was the one suffering from

constant ringing, chirping sounds as well as the cognitive impairment caused by his hearing

loss. He also was aware that his job at the plant was causing his hearing loss. Although Dr.

Bolter did not tell initially tell him that he had to stop working, Dr. Bolter has been fully

supportive of Caskey’s claim throughout this process.


   25. Dr. Bolter then provided an updated APS on May 8, 2015. (000405-407.) Dr. Bolter checked
       “no” in response to the question “Did you recommend this patient to be off work?” (000405.)
       He checked “no” in response to the question “Has a return to work date been discussed with
       the patient?” and stated the return to work target date was “not established but expect 6
       months at least.” (000406.)

Admitted. As explained above, Dr. Bolter did not initially tell Caskey to stop working but

he has also been fully supportive of his disability given Caskey’s debilitating symptoms.


                                                  6
        Case 3:18-cv-00694-JWD-RLB              Document 48        10/31/19 Page 7 of 23




Caskey’s records demonstrate that he has always wanted to return to work but his tinnitus

prevented him from returning to his regular occupation at the plant given that this job

required frequent communication and exposure to loud noise. AR 436-442.


   26. On May 29, 2015, Susan Kelley, RN and Behavioral Health Consultant, reviewed Dr.
       Bolter’s submissions and Plaintiff’s medical records submitted in support of his claim.
       (001347-1348.) In connection with her review, Nurse Kelley noted that Dr. Bolter’s May 8,
       2015 APS contradicted his May 4, 2015 medical records, which noted Plaintiff’s “brighter
       presentation,” that he reported he was “able to tolerate social situations,” his “sleep [was]
       improving,” he had “normal speech and “thoughts [were] normal,” his “insight/judgment
       [was] intact, and “there [was] no acute depression, anxiety or agitation.” (001348.) Thus, she
       opined that, although Plaintiff appeared to have been limited by an unstable mood from his
       date of disability through May 4, 2015, his prognosis was good and that Prudential should
       consider an updated review of his claim in early June. (Id.)

Admitted, and this is a clear example of cherry picking. Nurse Kelley also notes several things

that are very much supportive of his disability claim, which Prudential fails to mention in this

statement of fact. For example, “poor memory and poor sleep . . . crying during office visit . . .

reports episodes of agitation and being in a bar fight . . . again tearful . . . limitations in regards

to intellect, borderline mentally defective range academically … clear evidence of auditory

attention . . . tearful during multiple office visits . . . agitated and argumentative which would

limits ability to interact consistently and appropriately as a supervisor of staff . . .” AR 1347-

1348.

Significantly, Nurse Kelley supports Caskey’s disability claim. Indeed, she notes that Caskey’s

records demonstrate that he is agitated and argumentative and ADD testing confirmed ADHD,

which Nurse Kelly explains that he would be limited in his ability to interact consistently and

appropriately as a supervisor of staff. AR 1346.


   27. By letter dated June 1, 2015, Prudential approved Plaintiff’s LTD claim, effective April 22,
       2015. (001224-1228; 001348-1349.) Prudential noted in its internal SOAP notes that it
       planned to obtain updated records in June for its continued review. (001348-1349.)

Admitted.

                                                   7
         Case 3:18-cv-00694-JWD-RLB            Document 48        10/31/19 Page 8 of 23




   28. In line with Nurse Kelley’s recommendations, Prudential continued its review of Plaintiff’s
       claim and received an Activities of Daily Living Questionnaire (“ADLQ”) and updated
       medical records. (See 001349-1352.)

Denied, as the documents Prudential is citing to are not the ADLQ nor the medical records.

   29. Plaintiffs’ July 21, 2015 ADLQ stated he was prevented from returning to work due to
       anxiety, depression, lack of concentration, memory loss, tinnitus, encephalopathy, organic
                    2
       parasomnia, and ADHD. (000412-420.) However, he noted that he was able to prepare
       meals, drive, and do chores, and that he reads, watches TV, fishes, hunts, and uses the
       computer for e-mail. (Id.)

Denied as written. When asked if he prepares meals he replied “sometimes.” AR 414. He

explained that he drives two to three times per week. Id. He also checked that he performed

other activities but performing such activities does not mean that he has the functional capacity

to perform his previous, safety-sensitive position at the Oxy Plant.


   30. On August 28, 2015, Nurse Kelley again reviewed the updated information and concluded
       that Plaintiff’s “current function remain[ed] unclear” and that Prudential should consider a
       referral for a psychiatric independent medical exam (“IME”). (001350.)

Admitted that this is what the claims note says. Denied to the extent that Caskey’s functional

ability was unclear, as he has been unable to perform his job as a shift supervisor since

suffering from hearing damage, particularly when his job caused such damage in the first

place.



   31. Prudential ultimately did not schedule an IME because Plaintiff told Prudential he was not
       comfortable attending an IME and Prudential determined that was not unreasonable; instead,
       it decided to obtain updated behavioral health and Ear Nose Throat (“ENT”) medical records
       to refer back to a clinician for another review. (Id.)

Admitted.

   32. Prudential received records from, Stanley Peters, MD, an otolaryngologist who was treating
       Plaintiff for tinnitus and ear chirping. (See 000350-364.) Those records noted that Plaintiff
       was healthy, well-nourished, well-groomed; had normal communication without aids; he was
       oriented to time, place and person; and both of his ears appeared normal (inside and out); and
       he complained of tinnitus for three years. (000351; 000354; 000355; 000357-362.) Dr. Peters

                                                  8
        Case 3:18-cv-00694-JWD-RLB             Document 48       10/31/19 Page 9 of 23




       diagnosed Plaintiff with tinnitus and asymmetrical hearing loss. (000351.) He recommended
       Plaintiff obtain hearing aids with tinnitus features and to wear ear protection around any
       excessive noise, but did not recommend Plaintiff stop working. (000355.)


Denied. Prudential is clearly cherry-picking. Indeed, such records demonstrate “tinnitus,

asymmetrical sensorineural hearing loss, dizziness and giddiness, difficulty speaking. . .

encephalopathy, organic parasomnia ” AR 350. His record also notes “hears ringing constantly

in ears. . .” AR 351. “Pt states he has been having ringing in chirping in both ears.” AR 353.


   33. Prudential also received records from Dr. Bolter, which indicated Plaintiff was showing signs
       of benefit from medication. (See 000454 (December 2, 2015 Note stating “His activity level
       remains engaged. Overall, his mental health continues to improve with his current
       medications and cognitive-behavioral counseling under Dr. Cole’s therapy.”); 000474
       (September 2, 2015 Note stating “In general, he is beginning to show signs of benefits of
       medication.”).)

Admitted in part denied in part. While Dr. Bolter did note at the time that he was showing

signs of benefits of medication, his tinnitus and hearing damage persisted, which is the main

reason he is not able to perform his previous job duties. Additionally, this record is dated

December 2, 2015. On this same office visit, Dr. Bolter notes that “working on getting used to

his hearing aid which is somewhat problematic at this point.” AR 457. Then in his next

appointment dated December 16, 2015 his records indicate that he was having continuing

difficulty adjusting to his hearing aids and that he is “limiting himself from environments in

which numerous people may be present, such as a restaurant or large store, because he has

some worry about he will copy with these settings.” AR 448. His record on January 20, 2016

states “his attention span is reduced as he feels he is paying too close attention to the sound [of

the hearing aids].” AR 443. Then on February 2, 2016 his records note unable “to get rid of the

tinnitus causing severe problems.” AR 436.


   34. Prudential also received records from Brooke Cole, PhD, a clinical psychologist, who noted
       Plaintiff’s mental health was stable. (See 000460 (November 15, 2015 Note stating “His
       outward presentation today again displays significant improvement. . . . Overall, his mental
                                                 9
       Case 3:18-cv-00694-JWD-RLB               Document 48       10/31/19 Page 10 of 23




       health continues to display markers of stability”); 000465 (October 15, 2015 Note stating
       “His outward presentation today again displays significant improvement . . . Overall, his
       mental health continues to display markers of stability”); 000470 (September 15, 2015 Note
       stating “His outward presentation today displays significant improvement. . . . Overall, his
       mental health appears stable.”).)

Admitted in part and denied in part. While Dr. Cole notes that his mental health was stable on

this occasion, as noted above, her records also demonstrate that his severe tinnitus was causing

severe problems. AR 436 and that he was having difficulty adjusting to his hearing aids. AR

448. Her records also demonstrate “continuing difficulty with tinnitus, chirping, and hearing

loss . . . worse in settings with large groups of people or loud noises . . . anxiety is low in one-on-

one settings but otherwise the anxiety can return very easily.” AR 470.


   35. Following submission of the updated medical records, on January 12, 2016, Gary McCollum,
       RN performed a medical review. (001352.) With respect to Plaintiff’s physical complaints,
       Nurse McCollum explained: (1) Plaintiff’s main complaint for not returning to work was
       tinnitus/chirping in his ears, which Plaintiff had reported for the last three years and worked
       with without issue; (2) hearing aids would not inhibit Plaintiff’s functionality; and (3)
       Plaintiff should wear ear protection in loud environments. (Id.)

Admitted in part and denied in part. Plaintiff admits that Prudential’s in-house nurse stated

that Plaintiff’s main problem was his hearing. However, he did not explain that he had

“worked without issue” during the last three years. As noted in one of his medical records on

October 14, 2014:

       now has constant chirping in his hearing. He hears it equally out of both ears
       . . . he feels tired all the time . . . He has two to three hours of sleep at night . .
       . He will go to work and feel like a zombie . . . He has had to lead meetings
       and lately has noticed that he sometimes cannot complete his sentences . . .

AR 335. Caskey further explained to Prudential that the ringing and chirping he hears

made it very difficult to concentrate at work and, due to lack of sleep, he would show up at

work feeling like a zombie. AR 1426-1427. He also explains that he cannot wear hearing

aids and ear plugs simultaneously at the plant, where he was routinely exposed to loud

noises. AR 1426-1427.

                                                  10
       Case 3:18-cv-00694-JWD-RLB              Document 48        10/31/19 Page 11 of 23




Thus, this in-house’s nurse’s statement that he was working without any problem is clearly

wrong.



   36. With respect to Plaintiff’s mental/behavioral health complaints, Nurse McCullum explained
       that the records revealed Plaintiff’s behavioral health in a stable condition and he no longer
       had supported behavioral health restrictions or limitations as of November 15, 2015 when
       Plaintiff successfully showed stability of mood for a period of two months. (Id.)


Admitted that this is what is stated in in-house Nurse McCollum’s claim notes, but denied that

this is a reasonable statement. Indeed, anyone suffering from a constant ringing and chirping

in their ears would be distracted and have difficulty focusing. Additionally, the sounds keep

Caskey up at night, which leaves him tired during the day, which contributes to his memory

problems and inability to focus, as would be expected to anyone who is not getting restful sleep.


   37. Relying on Nurse McCollum’s review, Prudential terminated Plaintiff’s claim effective
       January 18, 2016 because it determined the medical records did not support impairment that
       would prevent him from performing the material and substantial duties of his regular
       occupation. (001254-1259.)

Admitted that Prudential terminated his benefits but there are several statements that are

inaccurate in this denial letter. For example, Prudential states that his most recent evaluation

with Dr. Cole was on November 16 ,2015, when actually at the time Prudential was aware of

Dr. Cole’s office visits in December 2015 in which she notes that he is “limiting himself from

environments in which numerous people may be present, such as a restaurant or large store,

because he has some worry about he will copy with these settings.” AR 448. Additional records

from Dr. Cole demonstrate continued difficulty concentrating/anxiety/depression associated

with his hearing damage, as discussed above. Significantly, Prudential leaves out many aspects

of his medical records that support continued disability such as “clear evidence of poor

auditory attention with the BTA;” “borderline mentally defective range;” etc. AR 1429-1430.



                                                  11
       Case 3:18-cv-00694-JWD-RLB             Document 48        10/31/19 Page 12 of 23




   38. On January 27, 2016, Plaintiff appealed arguing he was still unable to perform the duties of
       his job. (000888). He did not submit any additional evidence in support of his claim. (Id.)

Admitted that Caskey submitted an appeal by letter of January 27, 2016 based on his

conversation with Prudential’s claims person. The claims person led him to believe that all he

had to do was send in a letter saying that he was appealing and that would suffice to get his

benefits approved.


   39. Following the appeal, Prudential requested updated records from Plaintiff’s treating
       physicians (see 001354) and, once they were received, requested independent medical file
       reviews by a board certified Otolaryngologist and a board certified Neuropsychologist (see
       001266-1269).

Denied, as it is unclear who requested Caskey’s updated medical records based on the claims

note cited by Prudential. Plaintiff further denies that the file reviews Prudential requested

were “independent” as Prudential requested the file reviews from the University Disability

Consortium, a third-party company with a well-known history of providing biased peer review

reports for disability insurers. Indeed, Plaintiff submitted evidence to Prudential noting the

peer reviewers were frequently retained by disability insurers and that the caselaw

demonstrates that they consistently support a finding of “not disabled.” AR 565. Plaintiff also

provided evidence that UDC has stated that one of the benefits of hiring UDC to conduct

reviews are that “improved denial and closure rates and reduced costs are a probable result.”

AR 882.


   40. Updated records from Dr. Peters did not indicate any changes to the status with complaints of
       tinnitus. (See 000422-425 (Plaintiff complaining of tinnitus and hearing loss).)

Admitted because his severe tinnitus and hearing loss continues. Prudential also fails to

mention that his records also demonstrate that “not sleeping, chirping to bilateral ears,

describes a shock wave feeling in my head when he wakes up.” AR 424. His records also note



                                                 12
       Case 3:18-cv-00694-JWD-RLB             Document 48       10/31/19 Page 13 of 23




that he was suffering from dizziness, difficulty speaking, tinnitus, sensorineural hearing loss.

AR 426.


   41. Updated records from Dr. Bolter did not indicate any changes to his mental/behavioral health
       status. (See 000436 (February 2, 2016 Note stating “He had been doing a bit better but has
       never really been able to get rid of the tinnitus . . . . He was seen today for medication
       management and psychotherapy”).)

Admitted, and significantly, this record notes that Dr. Bolter states that his tinnitus is causing

“severe problems, particularly at night when he is trying to sleep.” AR 436.


   42. Updated records from Dr. Cole also indicated his mental/behavioral health was stable. (See
       000433 (January 20, 2016 Note stating “His outward presentation today is stable. His mood
       is euthymic, affect is broad and appropriate.”); 000448 (December 16, 2015 Note stating “His
       outward presentation today is stable. His mood is euthymic, affect is broad and
       appropriate.”).)

Denied. Batesnumber 433 is from the Hearing Center and notes “shock wave feeling in

head, dizziness, not sleeping, tinnitus . . .” The January 20, 2016 note from Dr. Cole

actually notes that “difficulty adjusting to hearing aids . . . his attention span is reduced . . .

paying too close attention to the sound. AR 443. His December 16, 2015 record notes that

he is having difficulty adjusting to his hearing aids. AR 448.


   43. On April 6, 2016, board-certified otolaryngologist Ronald M. Grossman, MD, completed his
       review. (000951-956.) Dr. Grossman noted that Plaintiff had mild to moderate hearing loss
       and that he agreed with Dr. Peters’ recommendation for hearing aids that would not only help
       his hearing loss, but would also help suppress his tinnitus. (000954-955.) He concluded that
       Plaintiff had no restrictions and limitations that would prevent his functioning from January
       19, 2016 forward but he recommend Plaintiff wear ear protection around excessive noise.
       (000951-956.)

Admitted in part and denied in part. While Dr. Grossman’s report is dated April 6, 2016,

Prudential omits several important statements made by Dr. Grossman. For example, Dr.

Grossman admits that Caskey is “at best a borderline candidate for amplification …he has

worked in a factory where higher noise levels would be expected.” AR 954-955. Dr.


                                                 13
       Case 3:18-cv-00694-JWD-RLB             Document 48        10/31/19 Page 14 of 23




Grossman also notes that “noise exposure is the cause of his hearing loss.” Id. Yet Dr.

Grossman unreasonably suggests that he should have no restrictions from returning to

work, which is what caused Caskey’s hearing loss in the first place. Dr. Grossman also

suggests his only restriction is to where ear protection around excessive noise.

As explained to Prudential in Caskey’s appeal, Dr. Grossman has a well-documented

history of providing opinions for disability insurers that support a finding of “not

disabled.” AR 565.


   44. The same day, board-certified neuropsychologist, Milton Jay, Ed.D, also completed his
       review. (000957-963.) He concluded Plaintiff had mild, chronic and residual symptoms of
       depression and anxiety from January 19, 2016 forward, but these symptoms were not severe
       enough to require restrictions. (000961.) He also concluded there was insufficient evidence to
       support any cognitive disorder that would require restrictions. (Id.) Dr. Jay acknowledged
       Plaintiff’s treating neuropsychologist, Dr. Bolter’s February 2015 medical record referenced
       certain cognitive and psychiatric testing from February 2015 with abnormal findings;
       however, Dr. Jay disagreed with Dr. Bolter’s findings because the testing was unreliable as
       no actual report or raw test data were provided, Dr. Bolter failed to identify all of the tests
       administered and there was no evidence validity testing was even performed during testing.
       (Id.)

Admitted in part and denied in part. While Dr. Jay states that Caskey should not have any

limitations due to his inability to concentrate, this opinion is unreasonable, as it was

directly contrary to the evidence in Caskey’s medical records, including consistent reports

of poor memory due to lack of sleep, depression, anxiety, and inability to concentrate. AR

564. While Dr. Jay takes issue with Dr. Bolter’s testing that shows Caskey as borderline

mentally defective, it is important to note that such testing occurred at a time when Caskey

had no idea that Prudential would be terminating his disability benefits, which contradicts

Dr. Jay’s suggestion that the testing was unreliable.

As explained to Prudential in Caskey’s appeal, Dr. Jay has a well-documented history of

providing opinions for disability insurers that support a finding of “not disabled.” AR 565.


                                                 14
       Case 3:18-cv-00694-JWD-RLB               Document 48        10/31/19 Page 15 of 23




   45. Thus, on April 12, 2016, Prudential upheld its decision to terminate Plaintiff’s LTD benefits
       claim because Prudential determined there was insufficient information to support
       impairment that would prevent Plaintiff from performing the material and substantial duties
       of his regular occupation. (001270-1274.)

Admitted that Prudential denied Caskey’s first appeal on this date but it is denied that this

decision was reasonable. In this statement Prudential suggests that Caskey should be able

to wear hearing protection while performing his job. However, Prudential’s own

vocational consultant stated that Caskey’s need for hearing protection, along with this

hearing damage, and the fact that his job required frequent communication and loud noise,

renders Caskey unable to perform his regular occupation. Further, Caskey explained to

Prudential that he cannot wear his ear plugs and his hearing aids simultaneously, which

Prudential has unreasonably ignored. AR 1426-1427.


   46. On July 15, 2016, Plaintiff submitted a second voluntary appeal. (000563-566.) He submitted
       a declaration from Plaintiff that stated he could not perform his job due to fatigue, inability to
       concentrate and poor short term memory and that he could not work because he could not
       wear hearing aids and ear plugs at the same time; a letter of support from his girlfriend; a July
       14, 2016 mental residual functional capacity assessment completed by Dr. Bolter;
       information regarding working at a chemical plant; and plan documents. (000563-885.)

Admitted in part. Plaintiff submitted a detailed appeal letter dated July 15, 2016 in which

he also provided evidence of UDC’s conflict of interest (a fact Prudential omits from its

above statement). AR 563-566. Indeed, the vocational literature submitted to Prudential

notes that his job required exposure to “constant loud noise.” AR 576. Caskey also

submitted an updated statement from Dr. Bolter in which he explains why Caskey is

unable to work, which Prudential fails to mention. AR 1422-1425.


   47. Dr. Bolter’s July 14, 2016 Medical Residual Functional Capacity Assessment stated: (1)
       Plaintiff continues to have problems with anxiety and depression; (2) his prognosis was
       “poor”; and (3) his functioning was “marked.” (000569-570). However, he stated Plaintiff’s
       “frequency of treatment” was “monthly” and, in response to the question “Do you believe

                                                  15
        Case 3:18-cv-00694-JWD-RLB            Document 48       10/31/19 Page 16 of 23




        that your patient can work on a regular and sustained basis in light of his or her mental
        impairment?,” Dr. Bolter checked “no,” but explained that “[h]e has serious problems related
        to abnormal hearing with significant problems.” (000572.) Dr. Bolter did not mention any
        mental impairment in that explanation and also did not attach any data or updated medical
        records to his Assessment. (000569-570.)

Admitted, and Prudential did not ask Dr. Bolter to attach data or updated medical records

to his assessment. Significantly, Dr. Bolter also states that he does “not believe that patient

can work on a regular and sustained basis.” AR 1425. He also explains that Caskey is not a

malinger, AR 1422, and that he has “serious problems related to abnormal hearing.” AR

1425.


   48. In response to the second appeal, Dr. Grossman completed an addendum medical file review,
       which concluded that the additional documentation did not alter his prior assessment.
       (001049-1053.) He noted there were no new records containing any audiologic evaluations,
       noise level studies of the Plaintiff’s previous work environment, nor any new self-reported
       limitations. (001050.) That being said, he elaborated on his previous restrictions and
       limitations, explaining that Plaintiff required noise protection utilizing both earplugs and
       external muffs in work areas where sound level approached or exceeded 105 dB; and 15
       minute sound rest periods every two hours in areas of 105 dB or greater sound levels.
       (001053.) He further opined Plaintiff could safely return to his work environment with the
       outlined protection and rest periods. (Id.)

Admitted that Dr. Grossman submitted an addendum, but Plaintiff denies that his opinion

is reasonable. Significantly, Dr. Grossman reiterates that he believes that Caskey’s hearing

loss is due to noise exposure. AR 1051. He also states that “Depending on the sounds levels

in his prior work place, he could safely return to that environment wearing the

aforementioned protection with sound rest periods of 15 minutes every two hours.” AR

1053. Significantly, Dr. Grossman states that Caskey would have to wear both ear plugs

and ear muffs simultaneously, which is problematic given the fact that Caskey “cannot

wear hearing aids and ear plugs at the same time … the hearing aid rests in the inside of

[his] ear where the earplugs would have to be placed.” AR 573.



                                                 16
       Case 3:18-cv-00694-JWD-RLB              Document 48        10/31/19 Page 17 of 23




   49. Dr. Jay also completed an addendum medical file review, which concluded that the new
       medical records did not alter his prior assessment and there was no basis for restrictions that
       would affect Plaintiff’s functional capacity due to ADHD or depression/anxiety. (001054-
       1057.) Dr. Jay noted that both Dr. Bolter and Dr. Cole’s treatment notes confirmed his
       symptoms were improving and that, although Dr, Bolter submitted a mental function capacity
       test, (1) he did not provide any evidence of clinical examination data of either ADHD or
       depression; (2) his conclusions were not supported by any data; (3) his assessment actually
       rated Plaintiff in the mild to moderate range of overall status; and (4) Dr. Cole’s treatment
       notes from September 2015 through February 2016 noted mild depressive symptoms.
       (001056-1057.)

Admitted that Dr. Jay provided an addendum, but Plaintiff denies that this addendum was

reasonable. It is clear from this report that Dr. Jay is just trying to provide an opinion that

supports the denial of Plaintiff’s benefits. For example, he states that there is no evidence of

attention deficit disorder or depression, when Caskey’s actual medical records clearly

provide his consistent reports to his doctor that he suffers from these ailments. Indeed, his

doctor prescribed medication to treat these conditions, and his psychiatric testing

demonstrates that Caskey is in the borderline mentally defective range. See e.g. Hardt v.

Reliance Standard, 540 F.Supp. 2d 656 (E.D. Va. 2008) (medical decision to prescribe

medication is objective evidence of a condition absent proof otherwise).



   50. Following Dr. Grossman’s more specific outline of restrictions and limitations, Prudential
       requested a regular occupation review from its vocational specialist Gregg Schwartzkopf.
       (001359-1360.)

Admitted.

   51. Mr. Schwartzkopf noted that Plaintiff’s regular occupation is most similar to production
       supervisor, which requires frequent talking and hearing; it has noise levels that are classified
       as loud; and Plaintiff’s hearing protection requirements would interfere with the
       communication required by his regular occupation. (001360.)

Admitted. In addition, Mr. Schwartzkopf also states that it would be difficult to leave the

factory floor at specific intervals throughout the work day. AR 1360.




                                                  17
        Case 3:18-cv-00694-JWD-RLB                  Document 48         10/31/19 Page 18 of 23




    52. Based on the additional medical reviews and vocational review, Prudential reinstated
        Plaintiff’s LTD benefits by letter dated November 17, 2016, effective January 19, 2016.
        (001289-1293.)

Admitted. Significantly, Prudential explains that Caskey’s job requires talking and

hearing frequently and is performed in an environment with loud noises. AR 1292.

Prudential also states that the level of hearing protection required would interfere with his

ability to communicate and removing himself from loud noise areas at specific intervals

throughout the work day would be difficult. Id.


    53. Shortly after reinstating Plaintiff’s LTD benefits, Prudential received updated information
        from Oxy that (1) its production area’s noise level was in the range of 85 to 100 dB, but
        rarely exceeds 100 dB; (2) all employees were required to wear hearing protection above 85
        dB and supervisors did not need to wear hearing protection outside of the production areas;
        and (3) shift supervisors do not routinely work in areas above 100 dB, as most of their work
        time is spent in office control room type environments. (000891.)

Denied. This statement is both false and purposefully misleading. The updated

information from Caskey’s employer was received approximately 5 months after

Prudential reinstated benefits – not “shortly after” Prudential reinstated benefits. But

more importantly, the updated information was requested from Prudential after

Prudential reinstated benefits and after declaring that Caskey was disabled from

performing his regular occupation for the duration of the own occupation period. Indeed,

Prudential requested the information from Caskey’s employer only 5 days before the end

of the “regular occupation” period because it realized that it could not find alternative

occupations that Caskey would qualify for that would meet the policy’s earnings

threshold. 1




1
 AR 1384-1385. Prudential’s claim notes indicating that on 4/17/2017 Marisa Bourget wrote an email to Caskey’s
employees in which it asked several questions about how Caskey’s job was performed.

                                                      18
       Case 3:18-cv-00694-JWD-RLB              Document 48       10/31/19 Page 19 of 23




   54. Following receipt of this updated information regarding Plaintiff’s regular occupation at Oxy,
       Prudential requested an addendum regular occupation review from Gregg Schwartzkopf.
       (001363-1364.)

Admitted.

   55. Mr. Schwartzkopf concluded that, based on the additional information received from
       Plaintiff’s employer, Plaintiff had the capacity to perform his regular occupation within the
       outlined restrictions and limitations. (001364.) He noted that, although the occupational
       environment is loud (over 80 dB), it rarely exceeds 100 dB, so he would not be exposed to
       105 dB or greater sound levels and thus would have the capacity to perform his regular
       occupation within the outlined permanent restriction of Dr. Grossman. (001363-1364.)

Denied. This is another purposefully misleading statement by Prudential. Nowhere in this

report does Mr. Schwartzkopf “conclude … that Plaintiff had the capacity to perform his

regular occupation within the outlined restrictions and limitations.” All Mr. Scwartzkopf

does is parrot back the information received from Caskey’s previous employer. He does

not give an opinion or “conclude” that Plaintiff had the capacity to perform his regular

occupation. AR 1364. The conclusion that Plaintiff has the capacity to perform his regular

occupation was made by Prudential’s claim manager, Marisa Bourget, who interpreted

Mr. Schwartzkopf’s report. Id.


   56. Prudential terminated Plaintiff’s claim, effective April 22, 2017, because Prudential
       determined Plaintiff had the capacity to perform his regular occupation within the outlined
       permanent restrictions and limitations and there was no support for psychological restrictions
       and limitations. (001319-1325.)

Admitted that Prudential terminated his claim on this date but Plaintiff denies that this

decision was reasonable. Not only is it clearly unreasonable to ask someone with hearing

damage to return to a workplace with high noise levels, Prudential ignores the fact that his

doctors have supported psychological issues related to his hearing damage, including

inability to concentrate, poor sleep, anxiety, and depression.




                                                 19
       Case 3:18-cv-00694-JWD-RLB              Document 48        10/31/19 Page 20 of 23




   57. On October 18, 2017, Plaintiff submitted an appeal through counsel, arguing disability was
       supported by Dr. Bolter and that his condition had not improved; the new information from
       Oxy should not have altered Prudential’s decision to reinstate benefits; and the chirping in his
       ear caused distraction and inattentiveness, which prevented his ability to work in the
       hazardous work environment. (001428-1433.) He submitted literature about sounds at certain
       decibel levels, plan documents, and an updated Attending Physician Behavioral Health
       Statement from Dr. Bolter dated April 5, 2017. (001428-1546.)

Admitted that Plaintiff submitted the above referenced appeal. Caskey explained that

nothing has changed with regards to his health since November 2016 when Prudential

determined that he could not perform his previous occupation. Caskey also pointed out

that Prudential received a statement from Dr. Bolter noting that Caskey suffers from

severe hearing damage and anxiety and depression related to chirping and tinnitus that is

intractable. Caskey also submitted literature explaining that hearing damage at the decibel

level that his employer reported at Caskey’s workplace. AR 1428-1434.


   58. Dr. Bolter’s April 5, 2017 Attending Physician Behavioral Health Statement stated that he
       did not recommend Plaintiff to be off work, and, in response to the “return to work target
       date,” he stated “N/A” and referenced follow up with Dr. Cole. (001544-1545.) He also did
       not support his Statement with updated records and, in response to his “rationale for
       recommending disability leave,” he did not reference any mental health problems but simply
       stated: “appears to have problems with severe chirping sounds.” (001544.)

Admitted in part and denied in part. Dr. Bolter provided a statement on April 5, 2017 in

which he explained that he has problems with severe chirping sounds, anxiety and

depression. It is true that Dr. Bolter initially did not tell Caskey to stop working. The

decision to go on disability benefits was made by Caskey, as he was the one suffering from

constant ringing, chirping sounds as well as the cognitive impairment caused by his hearing

loss. He also was aware that his job at the plant was causing his hearing loss. Although

initially Dr. Bolter did not tell him that he had to stop working, he has been fully

supportive of Caskey’s claim throughout this process.



                                                 20
       Case 3:18-cv-00694-JWD-RLB             Document 48        10/31/19 Page 21 of 23




   59. In response to the appeal, Prudential obtained two additional independent medical reviews,
       which were performed by board-certified Otolaryngologist, Ross Clark, MD, and board-
       certified Neuropsychologist, Annette Swain, PhD. (001120-1148.)

Admitted in part, denied in part. While Prudential received two additional medical

reviews, these were reviewers were not truly “independent.” Rather they are hired experts

taking the side of the one paying them.


   60. Following review of all the documents in the record, Dr. Clark found -- consistent with Dr.
       Peters and Dr. Grossman -- that there was clinical evidence of hearing loss in both ears
       consistent with noise exposure loss and that Plaintiff has a permanent restriction that he
       should wear ear protection when exposed to significant noise levels (85 dB and above).
       (001140-1148.) He opined that Plaintiff’s hearing loss was not severe enough on its own to
       disable Plaintiff and that his self-reported tinnitus was not disabling. (001141.)

Admitted that Dr. Clark agreed that Plaintiff should wear hearing protection when

exposed to loud noises. However, Dr. Clark ignored the fact that Caskey has explained that

he cannot wear his hearing aids and earplugs simultaneously. AR 1426-1427. Significantly

Dr. Ross states that “continued exposure to a noisy environment could wearing the hearing

loss.” AR 1141.

It is also important to note that Dr. Clark simply states that Caskey’s hearing loss is not

“severe enough on its own to disable the claimant” but he does not state that Caskey should

be able to return to a job with loud noise. Prudential did not ask Dr. Clark the important

question of whether he thought Caskey was disabled from performing his previous job

duty, which Prudential agrees involves exposure to loud noises.


   61. Following a separate review of all of the documents in the record, Dr. Swain concluded
       Plaintiff did not have any medically necessary restrictions from any psychological or
       cognitive standpoint from October 22, 2014 forward. (001135-1136.) She acknowledged
       Plaintiff has a chronic history of anxiety and depression, but noted there has never been an
       objective assessment of the severity of his emotional issues, nor is there evidence of
       symptoms, signs and/or behaviors warranting diagnosis of anxiety or depression. (001136.)
       The record was devoid of psychological testing score data, there was no proof of validity
       testing, and no actual psychological testing report. (Id.) In addition, Plaintiff’s test

                                                 21
       Case 3:18-cv-00694-JWD-RLB             Document 48       10/31/19 Page 22 of 23




       performances referenced by Dr. Bolter were wholly inconsistent with Plaintiff’s job
       responsibilities, which he had been performing for many years. (001137.)

Admitted that Dr. Swain provided an opinion, but Plaintiff denies that it was reasonable.

Dr. Bolter provided psychiatric testing which demonstrated that Caskey was in the

borderline mentally defective range academically … clear evidence of auditory attention . . .

tearful during multiple office visits . . . agitated and argumentative which would limits ability

to interact consistently and appropriately as a supervisor of staff . . .” AR 1347-1348.


   62. Dr. Swain also explained that the July 2016 functional capacity form completed by Dr.
       Bolter, which identified Plaintiff’s depression and anxiety as severe, was inconsistent with
       his own progress notes (001139) and that, despite a diagnosis of ADHD, there was zero
       evidence of testing or documented symptoms in the medical records to support the presence
       of a neurodevelopmental attentional disorder (00136).

Denied. This is a classic example of cherry-picking. Dr. Bolter’s notes in several places that he

suffers from severe anxiety. For example, AR 310 (noting problems concentrating and severe

anxiety; AR 312 (noting that he completed a battery of tests demonstrating “clear evidence of

auditory attention, etc.”)


   63. Finally, Dr. Swain also noted that she agreed with Dr. Jay’s opinion and assessment.
       (001139.)

Admitted that she agreed with Dr. Swain’s opinion but denied that this was reasonable.

   64. Based on the reviews of Dr. Swain and Dr. Clark, Prudential upheld its determination
       denying Plaintiff’s LTD benefits claim by letter dated November 30, 2017. (001334-1340.)
       Prudential determined that the medically necessary restriction and limitation would not
       prevent him from performing the duties of his regular occupation. (001339-1340.)

Denied. Prudential upheld the termination of Caskey’s benefits simply to avoid having to

continue to pay such benefits. The opinions of Drs. Swain and Clark were essentially the

same as the opinions of Drs. Grossman and Dr. Jay. Prudential previously agreed that

Caskey was unable to return to work after reviewing the opinions of Drs. Jay and

Grossman. Indeed, Prudential even stated that it would approve benefits throughout the

                                                22
       Case 3:18-cv-00694-JWD-RLB             Document 48       10/31/19 Page 23 of 23




regular occupation period. Then, once it realized it would not be able to come up with

alternative occupations that would meet the policy’s earnings threshold during the any

occupation period, it reached out to Caskey’s employer fishing for new information to

support the termination of benefits.



                                                     Respectfully submitted,

                                                     __s/s Reagan Toledano______
                                                     Willeford & Toledano
                                                     Reagan L. Toledano (La. 29687)
                                                     201 St. Charles Avenue, Suite 4208
                                                     New Orleans, Louisiana 70170
                                                     (504) 582-1286; (f) (313)692-5927
                                                     rtoledano@willefordlaw.com



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this pleading has been served upon counsel of record by

electronic filing using the CM/ECF system, which will send notification of this filing to all

counsel of record on this October 31, 2019.


                                              __/s/ Reagan Toledano______




                                                23
